DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Claims
Claims 1-15, 17-21 are pending. 
Claims 9-12 and 18-20 are withdrawn from consideration. 
Claims 1-8, 13-15, 17, 21 are rejected. 

Claim Objections
Claim 21 is objected to because of the following informalities:  
Lines 3-4 recite “the second support portion” which lacks antecedent basis in the claim. However, in light of the specification and the recitation of “the second support member” of line 2, the phrasing should read “the second support member”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1, 13-15, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rho et al. (US 2010/0116582), in view of Kwon (US 2015/0107384).
Regarding claims 1, 13-15, 17, Rho discloses a reducer of an electric power steering apparatus, the reducer comprising: 5a worm shaft (254) having a first end (right-side of worm shaft 254 as shown in fig. 8) coupled to a damping coupler (240, as shown in fig. 8 but most clearly labeled in fig. 2) and rotatably coupled to a first bearing (right-side 257) coupled to a housing (260) and a second end (left-side of worm shaft 254 as shown in fig. 8) rotatably coupled to a second bearing (left-side 257) coupled to the housing (260); a damper (310) disposed on an outer race of the second 10bearing (fig. 8 clearly shows the claimed arrangement, where bearing holder 310 is disposed on the outer race of left-side bearing 257; para. 57) to support the second bearing (left-side 257) in an axial direction with respect to the worm shaft (figs. 7-8); and a damper support member (320) having a first side contacting the damper (310) to support the damper in the axial direction and a second side disposed on an inner face of the housing (fig. 8 clearly shows the claimed arrangement, where worm shaft holder 320 is between holder housing 330 and bearing holder 310); wherein the damper support member (320) supporting the damper (310) disposed between the second bearing (left-side 257) and a third bearing (360); and a clearance compensation mechanism (327, 375) coupled to the housing (fig. 8), the clearance compensation mechanism (327, 375) comprising a compression member (327) compress the third bearing (fig. 8 shows spring 375 pressing on holder 320 to compress bush 380, i.e. interchanged with bearing 360); wherein the damper support member (320) has a hollow shape (fig. 7 clearly shows the claimed arrangement, where shaft holder 320 has hollow shape by shaft hole 325), and the second end of the worm shaft (left-side of 254) is coupled with the third bearing (by paras. 35 and 71, bush 380 and holder bearing 360 are interchangeable between embodiments; therefore, bush 380 as shown in fig. 8 is interchanged with bearing 360) disposed inside the damper support member (as most clearly shown in fig. 5, bearing 360 is inside holder 320).   

Kwon is in the related field of reducers for electric power auxiliary steering apparatus and teaches a bearing (205); a damper support member (207) has a through hole (229) penetrating inner and outer peripheral faces (fig. 2; para. 39) of the support member (207); wherein the clearance compensation mechanism (233) comprises a compression member (235) inserted into the through hole (229) of the damper support member (207) to compress the bearing (205); wherein the through hole (229) penetrates the inner and outer peripheral surfaces (fig. 2; para. 39) of the damper support member (207) in a direction in which the worm shaft and the worm wheel are engaged with each other (fig. 2; para. 39); wherein the damper support member (207) comprises bearing support portions (217, 219) protruding at positions spaced from the through hole in a circumferential direction (shown clearly in fig. 2) to support the bearing (205); wherein the clearance compensation mechanism (233) further comprises a coupling member (239) coupled to the housing (209), and an elastic member (237) having elasticity and disposed between (clearly shown in fig. 2) the compression member (235) and the coupling member (239). Further, as para. 16). 
It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to replace the bearing support and compressing structures of Rho (i.e., Rho’s holder 320, including elements 327, 375) with the bearing support and compressing structures of Kwon (i.e., Kwon’s damper support member 207 and pressing control member 233, including the mapped elements 207, 229, 235, 239, 217, 219), in order to provide the expected benefit of more effectively alleviating impulse noise caused by the fluctuations of the worm shaft (Kwon, paras. 13, 16). 

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Rho et al. (US 2010/0116582) and Kwon (US 2015/0107384), in view of Hamakita et al. (US 2012/0111657).
Regarding claim 2, the combination of Rho and Kwon suggests the reducer of claim 1, but lacks the teaching of further comprising: an elastic body disposed between an inner race of the second bearing and an outer peripheral face of the worm shaft.  
Hamakita is in the related field of endeavor of reducing shaft vibrations in electric power steering systems and teaches an elastic body (35A) disposed between (fig. 5; para. 62) an inner race (31a) of the bearing (31) and an outer peripheral face of the worm shaft (fig. 5 clearly shows the claimed arrangement), which provides the advantage of eliminating internal clearances of the bearing (para. 62). 
Therefore, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to combine the teachings of Hamakita’s pressing member (i.e., 35A) with the 
Regarding claim 3, the combination of Rho, Kwon, and Hamakita suggests the reducer of claim 2, wherein the inner race of the second bearing and the outer peripheral face of the worm shaft are spaced apart from each other in a radial direction with respect to the worm shaft (the limitation is true for any bearing mounted on a shaft, insomuch as two concentric elements cannot occupy the same space and must be spaced radially apart).  

Claims 4-8, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Rho et al. (US 2010/0116582) and Kwon (US 2015/0107384), in view of Ko et al. (US 2011/0147113).
Regarding claims 4-8, 21, the combination of Rho and Kwon suggests the reducer of the respective claims, but lacks the teaching wherein the damper comprises a first support portion supported by the damper support member, a second support portion supporting the outer race of the second bearing, and a damping portion disposed between the first support portion and the second support portion; wherein the damping portion of the damper is disposed between inner radial portions of the first and second support portions of the damper; wherein each of the first and second support portions of the damper comprises a stepped portion disposed on outer faces of each of the first and second support portions; wherein the damping portion of the damper comprises a circumferential groove disposed on an outer peripheral face of the damping portion; wherein the damping portion of the damper comprises two or more circumferential grooves; wherein the damper comprises a first support portion supported by the damper support member, a second support member supporting the second bearing, and a damping portion disposed between the first 
Ko is in the related field of reducers of an electric power steering apparatus and teaches a damper (310a) comprises a first support portion (313), a second support portion (311) supporting the outer race of the second bearing (257b), and a damping portion (315) disposed between (most clearly shown in figs. 3, 5) the first support portion (313) and the second support portion (311); wherein the damping portion (315) of the damper (310a) is disposed between inner radial portions (fig. 5 shows 315 between the portions of 311, 313 that are radially-closest to longitudinal axis of 152) of the first and second support portions of the damper (311, 313); wherein each of the first and second support portions (311, 313) of the damper (310a) comprises a stepped portion disposed on outer faces of each of the first and second support portions (stepped portions of support members 831 are clearly shown in the embodiment of fig. 10); wherein the damping portion (315) of the damper (310a) comprises a circumferential groove disposed on an outer peripheral face of the damping portion (a circumferential groove is clearly shown in the embodiments of figs. 10 and 12); wherein the damping portion (315) of the damper (310a) comprises two or more circumferential grooves (two circumferential grooves are clearly shown in the embodiment of fig. 10); wherein the damper (310a) comprises a first support portion (311), a second support member (313) supporting the bearing (257a), and a damping portion (315) disposed between (fig. 5 shows 315 between the portions of 311, 313) the first support portion (311) and the second support portion (315) and having rigidity smaller than that of the first and/or second support portions (paras. 44, 55).   
It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the damper as taught by Ko in combination with the structure suggested by Rho and Ko, para. 80). 
The remaining limitation of the claim flows naturally from the combination of the art, as suggested above: a damper (310a, Ko) comprises a first support portion (313, Ko) supported by the damper support member (Kwon’s 207 in place of Rho’s 320), and a second support member (313, Ko) supporting the second bearing (left-side 257, Rho). 

Response to Arguments
Applicant's arguments filed 07/19/2021 have been fully considered but they are not persuasive.
The thrust of Applicant’s arguments are that “element 207 of Kwon … is a ‘damping member’, not ‘the damper support member supporting the damper’.” This is not persuasive. As shown in figs. 7 and 8, Rho’s holder 320 supports the resilient bearing holder 310, i.e. which dampens bearing 257. In the combination suggested by the art, the structure (i.e., inter alia, 207) of Kwon merely replaces the structure of Rho (i.e., inter alia, 320). Therefore, Kwon’s element 207 supports the resilient holder, i.e. damper, 310 of Rho. 
Applicant’s remaining arguments are drawn to the references individually; however, the amended limitations are met by the suggestions of the art as combined. One cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. SCOTT FIX whose telephone number is (571)272-8535.  The examiner can normally be reached on M-Th 10a-3p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        

/Jake Cook/Primary Examiner, Art Unit 3658